Citation Nr: 0706647	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for welding poisoning.

4.  Entitlement to service connection for a claimed prostate 
condition.

5.  Entitlement to service connection for a hypotonic bladder 
condition.

6.  Entitlement to service connection for joint aches.

7.  Entitlement to service connection for a lung problem.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

9.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

11.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

12.  Entitlement to an increased initial evaluation for 
bilateral sensorineural hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel








INTRODUCTION

The veteran had active service from August 1966 until July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The appeal initially included a claim for entitlement to 
service connection for Post Traumatic Stress Disorder.  
During the pendency of the appeal, the claim for service 
connection for PTSD was granted by rating decision dated in 
December 2004.  Because the appellant has not filed a notice 
of disagreement pertaining to this rating determination, it 
is not before the Board for appellate review.  38 U.S.C.A. 
§ 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
((Pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA)).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  Pursuant to VA's motion, 
on January 26, 2007, the Court stayed further proceedings in 
all cases pending before VA, pending further order.  Ribaudo 
v. Nicholson, No. 06-2762 (U.S. Vet. App.  January 26, 2007).  
The specific claims affected by the stay include those where 
evidence of herbicide exposure may be proven by receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  Once a final decision is reached on appeal 
in the Haas and Ribaudo cases, the adjudication of any cases 
that have been stayed will be resumed.  

While the veteran contends that all of his disabilities are 
related to exposure to herbicides, the only claimed 
disability included in those presumptively linked to 
herbicide exposure (if other conditions are met) is diabetes 
mellitus, type II.  The veteran received the Vietnam Service 
Medal and served on the U.S.S. 
Forrestal.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) 
(Listing diabetes mellitus as a disorder presumptively linked 
to in-service exposure to herbicides).  

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The veteran's claim for 
service connection for diabetes mellitus, type 2, could have 
an impact the evaluation of his claim for service connection 
for coronary artery disease.  

Thus, with the exception of the claims of service connection 
for diabetes mellitus, type II, and coronary artery disease, 
there is no basis upon which to stay further proceedings.  
Adjudication of the coronary artery disease claim will be 
held in abeyance pending further development and adjudication 
of the veteran's claims of service connection for diabetes 
mellitus, type 2 and peripheral neuropathy.


FINDINGS OF FACT

1.  Welding poisoning was not incurred in or aggravated by 
active service.

2.  A prostate condition was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.

3.  A hypotonic bladder condition was not incurred in or 
aggravated by active service.

4.  Joint aches were not incurred in or aggravated by active 
service, nor may they be presumed to be so incurred.

5.  Lung problems were not incurred in or aggravated by 
active service.

6.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service.

7.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service.

8.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by active service.

9.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by active service.

10.  The veteran's hearing loss disability is manifested by 
level I hearing acuity in the left ear and level I hearing 
acuity in the right ear under 38 C.F.R. § 4.85, Table VI.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
welding poisoning have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for a grant of service connection for a 
claimed prostate condition have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

3.  The criteria for a grant of service connection for a 
hypotonic bladder condition have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

4.  The criteria for a grant of service connection for joint 
aches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

5.  The criteria for a grant of service connection for lung 
problems have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

6.  The criteria for a grant of service connection for 
peripheral neuropathy of the left lower extremity have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

7.  The criteria for a grant of service connection for 
peripheral neuropathy of the right lower extremity have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

8.  The criteria for a grant of service connection for 
peripheral neuropathy of the left upper extremity have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

9.  The criteria for a grant of service connection for 
peripheral neuropathy of the right upper extremity have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

10.  The criteria for an increased compensable evaluation for 
bilateral sensorineural hearing loss have not been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2004 
and April 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that an effective date will be 
assigned if a claim for an increased evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claims are being denied, no 
disability rating or effective date will be assigned.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records, VA medical records and private medical records are 
associated with the claims file.  Additionally, the veteran 
provided testimony at an April 2005 RO hearing and a June 
2006 Board hearing.  The veteran and his representative have 
not made the Board aware of any additional evidence which 
needs to be obtained.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that all of his disabilities were caused 
by exposure to herbicidal agents when planes carrying such 
agents exploded aboard the U.S.S. Forrestal.  As explained in 
the introduction, since the veteran is in receipt of the 
Vietnam Service Medal and served on a naval ship, his claims 
fall within the stay imposed by Haas.  

However, the disorders not presently the subject of the 
Ribaudo - Haas stay, as above, are not listed in the 
presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307, 3.309 and as such, service connection based upon 
presumed herbicidal exposure is not warranted.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  As such, the Board will adjudicate those claims for 
which service connection on a presumptive basis is not 
warranted.  

Welding Poisoning

The veteran seeks service connection for welding poisoning 
and also argues that all of his disabilities are a result of 
overexposure to manganese from welding fumes and dust while 
serving on active duty.  Welding poisoning, also known as 
manganese poisoning, is defined as poisoning by manganese, 
usually caused by inhalation of manganese dust.  Symptoms 
include neurotoxicity with a syndrome resembling paralysis 
agitans and inflammation throughout the respiratory system.  
See Dorland's Illustrated Medical Dictionary 1473 (30th ed. 
2003).  

The veteran's DD Form 214 lists his military occupational 
specialty as a shipfitter metalsmith, an occupation which 
would ostensibly expose the veteran to welding fumes.  
However, the fact that the veteran's service record indicates 
that he worked as a welder does not in itself demonstrate the 
veteran had manganese poisoning during service.  Stated 
alternatively, that the veteran may have been exposed to 
welding fumes does not equate to a finding of manganese 
poisoning.  

 Although the veteran testified at the April 2005 RO hearing 
that he was treated for welding poisoning during service, 
service medical records contain no documentation of such 
treatment.

Furthermore, nothing in the current record suggests the 
veteran currently has welding poisoning or any residual 
symptoms attributable to welding poisoning.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  

The veteran's subjective belief that he incurred welding 
poisoning in service; and that he presently has the disorder 
is not competent medical evidence which is required to 
substantiate this claim.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  In the absence of evidence of a current disability 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As there is no evidence of a 
current disability, service connection for welding poisoning 
is not warranted.

Prostate Problem

The veteran seeks service connection for a prostate problem.  
Although prostate cancer is one of the diseases which is 
subject to the presumptive provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307, 3.309, there is no medical evidence of 
record that documents a diagnosis of prostate cancer.  
Therefore, service connection under the presumptive 
provisions is not warranted.  However, private medical 
records reflect a diagnosis of benign prostatic hypertrophy 
(BPH).  As such, the Board will examine whether service 
connection is warranted for the diagnosed benign prostatic 
hypertrophy.  

As the veteran has a diagnosed prostate condition, the 
question is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.  Service medical records contain 
no reference of any complaints, treatment or diagnosis of 
benign prostatic hypertrophy or any other prostate condition.  
In fact, the separation examination performed in June 1968 
noted no abnormalities other than right sided hearing loss.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) and 
Espiritu, supra.  The medical records concerning the 
veteran's prostate condition were generated with a view 
towards treatment of the condition and do not contain an 
opinion as to the etiology of the condition.  

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of benign prostatic hypertrophy is dated 
in October 1999 (i.e. approximately 31 years after the 
veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Without evidence of a condition in service and evidence of a 
nexus between the current condition and active service, 
service connection is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypotonic Bladder 

During the April 2005 RO hearing, the veteran argued the 
bladder problems stemmed from his being in a position where 
he was not allowed to take "bathroom breaks."  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.


The veteran has a current diagnosis of hypotonic bladder as 
reflected in private medical records dated in March 2004.  As 
the veteran has a current diagnosed condition, the remaining 
question is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records are devoid of any mention of bladder 
problems.  Even assuming the veteran's testimony of the 
inability to take bathroom breaks suffices as the inservice 
event, service connection is not otherwise warranted as there 
is no competent medical evidence of a nexus.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
None of the records provides an opinion as to the 
relationship between the diagnosed hypotonic bladder and any 
incident of the veteran's active service.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him dated in 
January 2004 and April 2004, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
letters of the need to submit medical evidence of a 
relationship between the current disability and an injury, 
disease or event in service.  While the veteran is of the 
opinion that his current bladder disorder is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu, supra.  

As there is no evidence of a bladder condition during service 
and no evidence of a nexus, the preponderance of the evidence 
is against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Joint Aches
 
The veteran seeks service connection for joint aches.  
Evidence of record reflects complaints of joint aches and 
diagnoses of gouty arthritis, migrating arthralgia and 
possible fibromyalgia.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the arthritis, arthralgia or 
fibromyalgia and the inservice disease or injury.

Service medical records do not reflect any treatment for any 
of the diagnosed conditions or for any joint pain.  More 
significantly, there is no competent medical evidence of a 
nexus between the diagnosed joint conditions and service.  
None of the medical records diagnosing a joint disability 
provides an opinion as to the etiology of the disability.  
Some of the diagnoses, such as gouty arthritis, imply an 
etiology; however, these diagnoses fail to attribute the 
joint pain to service.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his current joint disorder 
is related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Nor is there any evidence of continuity of symptomatology.  
The first indication of a joint ache and diagnosis is dated 
in December 1999 (approximately 13 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998).  The gap in evidence also 
illustrates the veteran's joint disease did not manifest to a 
compensable degree within one year of his separation from 
service.  As such, service connection under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307, 3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for joint aches.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Lung Problems

During the April 2005 RO hearing, the veteran argued his lung 
problems were the effect of being exposed to smoke and 
chemicals from burning fuels on the deck of the navy ship.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence of record reflects a diagnosis of an upper 
respiratory infection in February 2005 and March 2005.  
However, this infection resolved and resulted in no 
subsequent complaints or sequelae.  No other records document 
complaints, treatment or diagnosis for any condition of the 
lungs.  In fact, many of the VA and private treatment records 
note the lungs were clear to auscultation and percussion and 
noted no abnormalities.  

Under these circumstances, for the Board to conclude that the 
veteran has a lung disorder that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, supra.

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the January 2004 and 
April 2004 letters from the RO to him, but he has failed to 
do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the letters of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has a current 
lung disorder that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Accordingly, service connection for a lung disorder 
is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Peripheral Neuropathy 

The veteran seeks service connection for peripheral 
neuropathy of the left lower extremity; the right lower 
extremity, the left upper extremity and the right upper 
extremity.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Evidence of records reflects no complaints, treatment or 
diagnoses of peripheral neuropathy for any extremity.  For 
example, a January 2005 report from a VA physician related 
that there was no reported or diagnosed neuropathy.  As 
explained above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the veteran is clearly of the opinion that he has a 
current disorder that is related to service, as a layperson, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for 
peripheral neuropathy is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.


Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average:  

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman Numeral designation of I.  38 C.F.R. 
§§ 3.383, 4.85(f).  The percentage evaluation is located at 
the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).  




Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

A December 2003 private treatment record provided 
audiological findings.  The results, in puretone thresholds, 
in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
60
55
65
48.75
LEFT
20
55
55
60
47.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

These findings result in a numeric designation I in the left 
ear and I in the right ear pursuant to 38 C.F.R. § 4.85.  
Under Table VII (38 C.F.R. § 4.85), the designation I in the 
left ear and I of the right ear requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100.  

The veteran underwent a VA examination in January 2005 to 
assess the severity of his hearing loss disability.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
55
65
48.75
LEFT
25
55
55
60
48.75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  

These findings result in a numeric designation I in the left 
ear and I in the right ear pursuant to 38 C.F.R. § 4.85.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation I 
in the left ear and I of the right ear requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

Based upon the evidence of record, the veteran does not meet 
the criteria for a compensable rating under 38 C.F.R. § 4.85.  
As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals the current 
noncompensable rating is appropriate.  The provisions of 38 
C.F.R. § 4.86 are inapplicable in this case because none of 
the VA examinations demonstrated puretone thresholds at each 
of the four specified frequencies was 55 decibels or more or 
that the puretone threshold at 1,000 Hertz was 30 decibels or 
less and that the threshold at 2,000 Hertz was 70 decibels or 
more.

As such, the preponderance of the evidence is against the 
veteran's claim for an increased compensable rating for 
bilateral sensorineural hearing loss.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for welding poisoning is denied.

Service connection for a prostate condition is denied.

Service connection for hypotonic bladder is denied.

Service connection for joint aches is denied.

Service connection for a lung condition is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


